


EXHIBIT 10.1


COMPLETE AND PERMANENT RELEASE AND RESIGNATION AGREEMENT


Allan J. Klotsche (“Mr. Klotsche”) and Brady Corporation (“the Company”) hereby
enter into this Complete and Permanent Release and Resignation Agreement to
resolve all matters relating to Mr. Klotsche’s employment with and resignation
from the Company. Mr. Klotsche and the Company hereby agree as follows:


1.    Resignation.
    
Effective November 20, 2013, pursuant to the action of the Board of Directors of
the Company, Mr. Klotsche's term as Senior Vice President--Human Resources of
the Company expired and Mr. Klotsche resigned from any and all officer and
director positions which he held with subsidiaries or affiliates of the Company
(the “Effective Date”). Effective 12:01 a.m. on January 7, 2014 (CDT) (the
“Separation Date”), Mr. Klotsche hereby agrees to resign from employment with
the Company. From the Effective Date to the Separation Date, Mr. Klotsche will
remain employed by the Company and receive his current salary and fringe
benefits. During that time, Mr. Klotsche will be available to consult with
respect to human resource and other issues as requested by the Company. The
Separation Date shall be deemed to be the “Qualifying Event” for insurance
continuation and benefit plan purposes under state and federal law. As of the
Effective Date, Mr. Klotsche shall no longer be entitled to participate in any
and all Equity Agreements with Brady Corporation, except as described in this
Agreement.


2.    Retirement Plan; Equity Agreements.


All of Mr. Klotsche’s balances, including Company stock, within any Company
retirement plan will be paid out in accordance with the provisions of each plan
and Mr. Klotsche’s instructions under such plans. In addition, Mr. Klotsche
shall have all of his preexisting rights with respect to stock options and
restricted stock in accordance with the equity plans and granting agreements
governing such equity. Following the Effective Date, Mr. Klotsche will be
provided with a summary of outstanding grants and post-termination exercise
periods under those equity agreements.


3.    Severance Pay.


In addition to the foregoing, and assuming Mr. Klotsche accepts and does not
revoke this Agreement, Mr. Klotsche will be provided severance payments in the
gross amount of $321,500, less required withholding, payable over the one year
period following the Separation Date in accordance with the Company’s normal
payroll practices, with the first such payment to be made on the first pay date
occurring after the Separation Date or, only to the extent required by Section
409A, on the six-month anniversary of the Separation Date. Each severance
installment payable under this Section 3 shall constitute a separate "payment"
within the meaning of Treasury Regulation Section 1.409A-2(b)(2).


Mr. Klotsche will also be provided health insurance benefits from the Effective
Date to the Separation Date. Mr. Klotsche’s resignation is a qualifying event
under the provisions of the Consolidated Reconciliation Act of 1985 (COBRA), and
Mr. Klotsche will have the right to continue his group medical, dental or vision
coverage for up to 18 months. The Company will continue to pay the Company
portion of Mr. Klotsche’s premium for 6 months following the Separation Date,
provided that Mr. Klotsche continues his medical coverage by paying the employee
portion of the medical premium Mr. Klotsche will also be provided prorated
Company retirement plan contributions from the Effective Date to the Separation
Date, the option to purchase his Company vehicle for 80% of its assessed value
as of the Separation Date, and the right to retain his Company computer/cell
phone/iPad fully wiped of all Company-related data and information.


4.    Adequate Consideration.


Mr. Klotsche acknowledges that the Company is under no pre-existing obligation
to pay him any of the severance payments or benefits described in paragraph 3
above, that no amounts are due and owing Mr. Klotsche other than vested benefits
to which he is otherwise entitled (“vested benefits”), and that the foregoing
benefits are adequate consideration for Mr. Klotsche’s commitments in this
Agreement. The parties agree that the foregoing constitute all of the payments
and benefits to be provided to Mr. Klotsche under this Agreement, and that they
are in full settlement of all payments and benefits, including but not limited
to, claims for wages, vacation pay, sick pay, bonuses, commissions, relocation
costs, severance payments, stock options, or any other compensation.


    








--------------------------------------------------------------------------------




5.    Release Of All Claims.


In consideration of the payments and benefits described above, and to the
fullest extent allowed by law, Mr. Klotsche, for himself, his spouse, heirs,
successors and assigns, hereby releases and forever discharges the Company, its
owners, parents, successors, affiliates, directors, officers, employees and all
other representatives, from any and all charges, claims, suits and expenses
(including attorneys’ fees and costs), whether known or unknown, including, but
not limited to, claims of age or other discrimination, breach of contract,
wrongful discharge, constructive discharge, claims under the Wisconsin Fair
Employment Act, § 111.31, et seq. Wis. Stats.; Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et. seq.; the common law of Wisconsin, or any
other federal, state or local law relating to employment. This release includes
any and all matters in connection with or relating in any way to Mr. Klotsche’s
employment with the Company and his resignation from the Company, provided,
however, that nothing herein shall release, diminish, or otherwise affect Mr.
Klotsche’s vested benefits. Notwithstanding the foregoing, this release excludes
any claims: (a) to enforce the terms of this Agreement; (b) arising from facts,
circumstances or events occurring after the Separation Date; or (c) for rights
to indemnification Mr. Klotsche may have pursuant to the Company's Bylaws,
Articles of Incorporation or applicable laws.


6.    Non-Admission.


Mr. Klotsche and the Company agree that this Complete and Permanent Release and
Resignation Agreement shall not constitute an admission by the Company that it
has acted wrongfully with respect to Mr. Klotsche or that it has discriminated
against him or against any other individual.


7.    Confidential Agreement.


Except as permitted below, Mr. Klotsche hereby agrees to keep the terms of this
Complete and Permanent Release and Resignation Agreement confidential, and he
agrees that he shall neither directly nor indirectly disclose the terms of this
Agreement to any other person or entity except to his attorneys, tax preparers
or financial advisors, and immediate family members, but only on the condition
that they agree to abide by the terms of this confidentiality clause, unless
compelled by law or until such time as it has been publicly disclosed by the
Company.


8.    Mutual Non-Disparagement.


Mr. Klotsche agrees that at no time will he make disparaging remarks about the
Company, its officers, directors, or employees, its products or practices
including, but not limited to, its personnel practices. For its part, the
Company agrees that its Officers and Directors shall not make disparaging
remarks about Mr. Klotsche.


9.    Confidentiality, Non-Solicitation and Non-Compete.
Mr. Klotsche and the Company specifically agree that the payments under
paragraph 3 above shall be deemed to fully satisfy any obligation the Company
may have to provide salary payments to Mr. Klotsche under any Confidential
Information or Non-Compete Agreement he may have signed. All Confidentiality,
Non-Solicitation and Non-Compete restrictions and responsibilities to which Mr.
Klotsche will be subject after execution of this Agreement are set forth in this
Paragraph 9. In addition, and as further consideration for this Agreement, Mr.
Klotsche agrees to, understands and acknowledges the following:


(a)    During Mr. Klotsche’s employment with the Company, he was provided with
Confidential Information relating to the Company, its business and clients, the
disclosure or misuse of which would cause severe and irreparable harm to the
Company. Mr. Klotsche agrees that all Confidential Information is and shall
remain the sole and absolute     property of the Company. Upon the Separation
Date, Mr. Klotsche shall immediately return to the Company all documents and
materials that contain or constitute Confidential Information, in any form
whatsoever, including but not limited to, all copies, abstracts, electronic
versions, and summaries thereof. Mr. Klotsche further agrees that, without the
written approval of the Board of Directors of the Company, he will not disclose,
use, copy or duplicate, or otherwise permit the use, disclosure, copying or
duplication of any Confidential Information of the Company. Mr.     Klotsche
agrees to take all reasonable steps and precautions to prevent any unauthorized
disclosure, use, copying or duplication of Confidential Information. For
purposes of this Agreement, Confidential Information means any and all
financial, technical, commercial or other information concerning the business
and affairs of the Company that is confidential and proprietary to the Company,
including without limitation,






--------------------------------------------------------------------------------




(i)    information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;
(ii)    inventions, designs, methods, discoveries, works of authorship,
            creations, improvements or ideas developed or otherwise produced,
acquired or used by the Company;
(iii)    the Company’s proprietary programs, processes or software, consisting
of but not limited to, computer programs in source or object code and all
related documentation and training materials,             including all
upgrades, updates, improvements, derivatives and modifications thereof and
including programs and documentation in incomplete stages of design or research
and development;
(iv)    the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and     other industrial property,
including such information in incomplete stages of design or research and
development; and
(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
protects as being confidential.

(b)    Mr. Klotsche further agrees that, without the written approval of the
Board of Directors of the Company, he shall not engage in any of the conduct
described in subsection (i) below, either directly or indirectly, or         as
an employee, contractor, consultant, partner, officer, director or stockholder,
other than a stockholder of less than 5% of the equities of a publicly traded
corporation, or in any other capacity for any person, firm,         partnership
or corporation:
(i)    For a period of 12 months following the Separation Date, Mr. Klotsche
will not:
(A) perform duties as or for a Competitor that are the same as or similar to the
duties performed by him for the Company at any time during his employment with
Company; or             
(B) participate in the inducement of or otherwise encourage Company employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or     relationship they have or had with Company during
any part of the 24 month period preceding the Separation Date.
For purposes of this Agreement, a Competitor shall mean any corporation, person,
firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service anywhere in the world which is directly competitive with
a product or service of the Company.


(c)
Mr. Klotsche acknowledges and agrees that compliance with this paragraph 9 is
necessary to protect the Company, and that a breach of any portion of this
paragraph 9 will result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law. In the event of a breach of this
paragraph 9, or any part thereof, the Company, and its successors and assigns,
shall be entitled to injunctive relief and to such other and further relief as
is proper under the circumstances. The Company shall institute and prosecute
proceedings in any Court of competent jurisdiction either in law or in equity to
obtain damages for any such breach of this paragraph 9, or to enjoin Mr.
Klotsche from performing services in breach of paragraph 9(b) during the term of
employment and for a period of 12 months following the Separation Date. Mr.
Klotsche hereby agrees to submit to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.

(d)
Mr. Klotsche further agrees that, in the event of a breach of this paragraph 9,
the Company shall also be entitled to recover the value of any amounts
previously paid or payable under this Agreement.

(e)
MR. KLOTSCHE HAS READ THIS PARAGRAPH 9 AND AGREES     THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS





--------------------------------------------------------------------------------




CONFIDENTIAL AND PROPRIETARY INFORMATION, THE FOREGOING RESTRICTIONS ON HIS
ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE.
10.    Assignment


If Mr. Klotsche should die while any amounts are still payable to him pursuant
to this Agreement, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Mr. Klotsche's devisee,
legatee, or other designee, or if there be no such designee, to his estate.


11.    Section 409A


The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
Mr. Klotsche or the Company believes, at any time, that any payment pursuant to
this Agreement is subject to taxation under Section 409A of the Code, then (i)
it shall advise the other and (ii) to the extent such correction is possible to
avoid taxation under Section 409A without any material diminution in the value
of the payments or benefits to Mr. Klotsche, the Company and Mr. Klotsche shall
reasonably cooperate in good faith to take such steps as necessary, including
amending (and, as required, consenting to the amendment of) the terms of any
plan or program under which such payments are to be made, in the least
restrictive manner necessary in order to comply with the provisions of Section
409A and the Section 409A Regulations in order to avoid taxation under Section
409A.    


Notwithstanding anything contained herein to the contrary, if at Mr. Klotsche’s
separation from service, (a) he is a specified employee as defined in Section
409A and (b) any of the payments or benefits provided hereunder constitute
deferred compensation under Section 409A, then, and only to the extent required
by such provisions, the date of payment of such payments or benefits otherwise
provided shall be delayed for a period of six months following the separation
from service.


12.    Entire Agreement.


This Complete and Permanent Release and Resignation Agreement sets forth the
entire agreement between the parties and fully supersedes any and all prior
agreements or understandings between Mr. Klotsche and the Company. Mr. Klotsche
acknowledges that he is hereby advised to seek legal counsel before signing this
Agreement, that he has twenty-one (21) days to consider this Agreement, that
upon his acceptance he has seven (7) days to revoke his acceptance, and that
this Agreement will not become effective until that seven (7) day period has
expired. Mr. Klotsche agrees that he has read, understands and voluntarily
accepts its terms.






November 20, 2013                        /s/ Allan J. Klotsche             
Date                                Allan J. Klotsche


                    
    
BRADY CORPORATION


November 20, 2013                 By: /s/ Thomas J. Felmer
Date                                Its Authorized Representative


